IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-19-00015-CV

                   IN THE MATTER OF THE MARRIAGE OF
                  KAREN LANGSTON AND STEPHEN STRUVE



                             From the 85th District Court
                                 Brazos County, Texas
                          Trial Court No. 16-001494-CVD-85


                             MEMORANDUM OPINION


          Stephen Struve (Stephen) appeals the trial court’s decree granting a divorce from

an alleged informal marriage between Stephen and Karen Langston (Karen). We will

affirm.

          Stephen and Karen met and began a relationship while they were both living in

Colorado in the early 1980s. In 1985 they moved to Texas, bringing with them Karen’s

two children. They eventually settled in Brazos County on a 755-acre tract of land.

          In January 2012, Stephen and Karen separated. In September 2015, Karen filed a

trespass to try title suit alleging joint ownership of the 755-acre tract of land because of

an informal marriage, and in June of 2016 Karen filed a petition for divorce. The two
lawsuits were consolidated in July 2016. After a bench trial, the trial court found that

Stephen and Karen had entered into an informal marriage, granted a divorce, and

divided the marital property.

       In two issues, Stephen complains that the evidence is legally and factually

insufficient to support the trial court’s finding that an informal marriage existed.

       “. . . Appellate courts must view the evidence in the light favorable to the verdict,

crediting favorable evidence if reasonable jurors could, and disregarding contrary

evidence unless reasonable jurors could not.” City of Keller v. Wilson, 168 S.W.3d 802, 807

(Tex. 2005).

       The final test for legal sufficiency must always be whether the evidence at trial
would enable reasonable and fair-minded people to reach the verdict under review.
Whether a reviewing court begins by considering all the evidence or only the evidence
supporting the verdict, legal-sufficiency review in the proper light must credit favorable
evidence if reasonable jurors could, and disregard contrary evidence unless reasonable
jurors could not.

       Wilson, 168 S.W.3d at 827.

       In reviewing a record for factual sufficiency, we must consider all of the evidence,

both the evidence which tends to prove the existence of a vital fact as well as evidence

that tends to disprove its existence. Farrell v. Farrell, 459 S.W.3d 114, 118 (Tex. App.—El

Paso, no pet.). If the verdict is so contrary to the great weight and preponderance of the

evidence as to be manifestly unjust, the factual sufficiency issue should be sustained. In

re King's Estate, 150 Tex. 662, 664–65, 244 S.W.2d 660, 661 (1951). When the complaining

party challenges the factual sufficiency of the evidence to support a finding that favors

the party who had the burden of proof on that finding, the reviewing court must sustain


In re Marriage of Langston                                                             Page 2
the finding unless all the evidence, both for and against the finding, is so weak or

insufficient that the finding is manifestly unjust. Cain v. Bain, 709 S.W.2d 175, 176

(Tex.1986).

       Findings of fact in a bench trial have the same force and dignity as a jury's verdict

upon questions and are reviewed for legal and factual sufficiency of the evidence by the

same standards. Ortiz v. Jones, 917 S.W.2d 770, 772 (Tex.1996); Wells Fargo Bank, N.A. v.

Citizens Bank of Texas, N.A., 181 S.W.3d 790, 796 (Tex. App.–Waco 2005, pet, denied).

       Marriage, whether ceremonial or informal, is proved as any other fact might be

proved, although the character of the evidence might be different. Russell v. Russell, 865

S.W.2d 929, 933 (Tex. 1993). Proof of an informal marriage may be shown by the conduct

of the parties, or by such circumstances as their addressing each other as husband and

wife, acknowledging their children as legitimate, joining in conveyances as spouses, and

occupying the same dwelling place. Claveria, 615 S.W.2d at 166.

       The elements of an informal marriage are (1) an agreement to be married, (2) after

the agreement, the couple lived together in this state as husband and wife, and (3) the

couple represented to others that they were married.         See TEX. FAM. CODE ANN. §

2.401(a)(2); Russell, 865 S.W.2d at 932. Whether an informal marriage existed is a fact

question, and the party seeking to establish an informal marriage bears the burden of

proving all three elements by a preponderance of the evidence. Nguyen v. Nguyen, 355

S.W.3d 82, 88 (Tex. App.—Houston [1st Dist.] 2011, pet. denied) (citing Weaver v. State,

855 S.W.2d 116, 120 (Tex. App.—Houston [14th Dist.] 1993, no pet.)). An informal

marriage cannot exist until all three elements occur concurrently. See Nguyen, 355 S.W.3d

In re Marriage of Langston                                                            Page 3
at 88–89. To establish that the parties agreed to be husband and wife, it must be shown

that they intended to create an immediate and permanent marriage relationship, not

merely a temporary cohabitation that may be ended by either party. Burden v. Burden,

420 S.W.3d 305, 308 (Tex. App.—Texarkana 2013, no pet.) (citing Eris v. Phares, 39 S.W.3d

708, 714 (Tex. App.—Houston [1st Dist.] 2001, pet. denied)).

       An agreement to be married cannot be inferred from the mere evidence of

cohabitation and representations of marriage to others, but such evidence may be

circumstantial evidence of an agreement to be married. Russell, 865 S.W.2d at 933. The

circumstances of each case must be determined from the facts of that case. Id.

       During the trial before the district court Karen testified to the following: She and

Stephen had an agreement that they were a married couple. She said that the agreement

to be a married couple was entered into while they were residing in Colorado before

moving to Texas. During their time in Colorado, they both introduced themselves to

others as husband and wife. In 1985 Stephen, Karen, and Karen’s two daughters moved

to Texas in order to help care for Stephen’s grandfather. Karen and Stephen had

commitments to each other that they were a married couple before moving to Texas, and

Karen would not have moved to Texas with Stephen if they had not been married.

Stephen and Karen continued their agreement that they were a married couple upon

moving to Texas and while living in Texas. Karen and Stephen initially moved to Three

Rivers, Texas, and resided in a mobile home together as a family with Karen’s two

daughters. Karen and Stephen purchased their second home together in 1989 and lived

together in that home until 2004 or 2005. While living in the Three Rivers area, Karen

In re Marriage of Langston                                                           Page 4
was referred to as Karen Struve, and Stephen never objected or told others that Karen

was not his wife. Over the years they both referred to each other as husband and wife.

They vacationed and took trips together, some for pleasure and some for business.

Stephen never listed Karen as a co-owner on business documents because Stephen said

it protected Karen in case of a lawsuit. Karen accepted that she was not named as an

owner and trusted Stephen in that regard.

       Karen also testified, they started businesses and made business decisions as

husband and wife. The couple moved to Brazos County in 2003 to relocate a wine

distribution business to a more central location. On business trips Karen was referred to

as Stephen’s wife and went by Karen Struve. Karen recalled one specific occasion while

at dinner with fourteen other people when she said, “Steve is my husband and I am his

wife. Don’t you agree, Steve?” To which Stephen replied, “Yes.” On another occasion,

Stephen presented Karen with a draft of his proposed last will and testament that had

been prepared by Stephen’s attorney, and it referred to Karen as his wife. Since making

the agreement with Stephen to be a married couple over the thirty years of their

relationship, Karen always thought of Stephen as her husband and of she as his wife.

Ultimately, their relationship deteriorated with Karen moving out in 2012.

       Three affidavits designating Karen’s and Stephen’s homestead and non-

homestead from the years 1995, 1999 and 2006 were admitted into evidence and recited

that the affiants were “Steve Struve and wife Karen Langston” or “Steve Struve and

Karen L. Langston husband and wife.” Three homestead affidavits were executed for

purposes of obtaining loans, and it clearly appears Stephen and Karen held themselves

In re Marriage of Langston                                                         Page 5
out to the notary and their banker as spouses. All three affidavits were filed as a public

record with the Atascosa County Clerk.

       Karen had the burden in the trial court to establish each element of a common law

marriage by a preponderance of the evidence. Because Karen did not commence a

proceeding to prove the marriage under section 2.401(a)(2) of the Family Code within

two years of the date on which Karen and Stephen separated and ceased living together,

then there is a rebuttable presumption Karen and Stephen did not enter into an agreement

to be married. See TEX. FAM. CODE ANN. § 2.401(b); Amaye v. Oravetz, 57 S.W.3d 581, 584

(Tex. App.—Houston [14th Dist.] 2001, pet. denied). A presumption is a rule of law

requiring the fact finder to reach a particular conclusion in the absence of evidence to the

contrary. Temple Indep. Sch. Dist. v. English, 896 S.W.2d 167, 169 (Tex. 1995); Amaye, 57

S.W.3d at 584. The effect of a presumption is to force the party against whom it operates

to produce evidence to negate the presumption. Gen. Motors Corp. v. Saenz, 873 S.W.2d

353, 359 (Tex. 1993); Amaye, 57 S.W.3d at 584.

       After a review of all the evidence before the trial court, under the applicable

standards of review, we conclude that there is legally and factually sufficient evidence to

establish that (1) Karen and Stephen had an agreement that they were a married couple,

(2) after the agreement, Karen and Stephen lived together in Texas as husband and wife,

and (3) Karen and Stephen represented to others that they were married. We conclude

that there is legally and factually sufficient evidence to support the trial court’s finding

that an informal marriage existed between Karen and Stephen.             Furthermore, we

conclude that there is sufficient evidence to rebut the presumption imposed by section

In re Marriage of Langston                                                            Page 6
2.401(b) of the Family Code. We overrule Stephen’s issues and affirm the trial court’s

judgment.




                                              MATT JOHNSON
                                              Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Affirmed
Opinion delivered and filed May 28, 2021
[CV06]




In re Marriage of Langston                                                      Page 7